Name: Commission Regulation (EC) No 1325/97 of 9 July 1997 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  processed agricultural produce;  tariff policy;  EU finance
 Date Published: nan

 10 . 7 . 97 PEN Official Journal of the European Communities No L 182/ 15 COMMISSION REGULATION (EC) No 1325/97 of 9 July 1997 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils 1 . The quantities of the forecast supply balance for Madeira for certain vegetable oils for the period 1 July to 31 December 1997 which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows : (tonnes) CN code Description Quantity 1507 to 1516 Vegetable oils 1 500 ' (excluding 1509 (excluding olive oil ) and 1510) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92 (3), as last amended by Regulation (EC) No 1361 /96 (4), establishes, for the 1996/97 marketing year, the forecast supply balance for certain vegetable oils for Madeira; Whereas, pending a communication from the competent authorities updating the requirements of the regions in question , and so as not to interrupt application of the specific arrangements, the balance should be drawn up for the period 1 July to 31 December 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION: Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2257/92 is hereby replaced by the following: Article 2 Notwithstanding Article 3 of Regulation (EEC) No 2257/92, the Portuguese authorities shall determine the period for lodging licence applications for July 1997 . The licences shall be issued not later than 25 July 1997 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 1 . (A OJ No L 320 , 11 . 12 . 1996, p. 1 . (s) OJ No L 219, 4 . 8 . 1992, p . 44 .H OJ No L 175, 13 . 7. 1996, p . 17.